Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the limitation “wherein the expandable turn assist module comprises a bottom module surface and a first wall joining the bottom module surface to a first connecting portion, with the first connecting portion only partially flanking the bottom module surface when the expandable turn assist module is in the collapsed state, and wherein the expandable turn assist module comprises a bottom floor including a transition region where the bottom floor transitions to the bottom module surface at the transition region and defines a wedge shape when the expandable turn assist module is in the expanded state.” 
	The closest prior art that best describes this invention is U.S. Patent No. 5966762 issued to Wu. Wu describes an air mattress (1) with a cover assembly (2) consisting of turning bladders (40, 50) attached by straps (42) to a cover assembly (2). The prior art does not describe a first wall that joins the bottom module surface nor does it describe a transition region. Wu does not suggest adding or modifying the current device to have such features nor would it be proper to combine other prior art in view of the disclosure of Wu. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/31/2022